Case: 23-1200      Document: 3    Page: 1   Filed: 12/21/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                     UNITED STATES,
                      Plaintiff-Appellee

                             v.

                BRADLEY LANE CROFT,
                  Defendant-Appellant
                 ______________________

                         2023-1200
                   ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 5:18-cr-00603-DAE-1,
Senior Judge David A. Ezra.
                ______________________

PER CURIAM.
                         ORDER
    Bradley Lane Croft appeals from an order of the United
States District Court for the Western District of Texas
denying him a new criminal trial. This is a court of limited
jurisdiction, which does not include jurisdiction over crim-
inal cases. 28 U.S.C. § 1295. Any appeal lies with the
United States Court of Appeals for the Fifth Circuit.
    Accordingly,
Case: 23-1200    Document: 3     Page: 2   Filed: 12/21/2022




2                                               US   v. CROFT



    IT IS ORDERED THAT:
    This appeal is transferred to the United States Court
of Appeals for the Fifth Circuit.
                                   FOR THE COURT

December 21, 2022                  /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court

cc: United States District Court for the Western District of
    Texas